Citation Nr: 1505215	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right shoulder.

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to March 1994 and from January 1998 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual Benefits Management System (VBMS) electronic claims file contains a January 2015 informal hearing presentation submitted by the Veteran's representative.  The Virtual VA file includes VA treatment records dated from August 2010 to January 2012, which were considered by the RO in the May 2012 statement of the case.  The remainder of the documents in those electronic files are either irrelevant to the issues on appeal or duplicative of the records contained in the paper claims file.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea has been raised by the record in December 2014 VA Form 21-526EZ and VA Form 21-4138 (contained in VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran was last afforded a VA examination in connection with these claims in August 2010, which was approximately 5 years ago.  That examination was scheduled through Military Evaluation Services (MES).  In a September 2010 VA Form 21-4138 (Statement in Support of Claim), the Veteran stated that he did not "feel comfortable with the simplicity of the evaluation . . . [and] would have felt more comfortable at the VA."  Subsequently, he has reported worsening symptomatology of his shoulders in a June 2011 notice of disagreement (NOD), July 2012 VA Form 9 (Appeal to the Board), and February 2013 VA Form 21-4138.  Moreover, VA treatment records dated from August 2010 to January 2012 in the physical claims file and Virtual VA electronic claims file also show ongoing treatment and symptomatology.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of these service-connected joint disabilities.

Additionally, the Board notes that the increased rating period on appeal includes evidence within one year prior to the date of his claim for an increased rating, which was in July 2010.  See 38 C.F.R. § 3.400(o)(2).  Therefore, the Veteran's August 2009 VA joints examination report should be considered during the increased rating period on appeal, and the AOJ should initially review such evidence following completion of the remand directives.  See generally 38 C.F.R. §20.1304(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his shoulders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain and associate with the claims file all outstanding VA treatment records dated from January 2012 to the present.

2.  After all additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the right and left shoulders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected joint disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left shoulder disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the right and left shoulders in degrees.  He or she should also indicate whether there is any form of ankylosis or any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, or fibrous union.  The examiner should further note whether there is any impairment of the clavicle or scapula, to include malunion, nonunion, or dislocation.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include the August 2009 VA joints examination report.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

